Title: To Thomas Jefferson from Caesar A. Rodney, 7 July 1803
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington July 7th. 1803.
          
          I had the pleasure of receiving the letter inclosed to Mr. Bringhurst, in which was contained one addressed to my father. To our confidential friends I have communicated the ground on which our Collector stands. The public sentiment is so fixed on this subject that it is difficult to reconcile our leading active politicians. You may rely on it in this State it is not the interested few but the disinterested many who are extremely anxious about it & manifest the strongest sensations. Time may perhaps overcome them. Reflection & good sense prevail against the strongest desires of the day. At all events patriotism & the sincerest attachment to the Republican cause, to yourself & your administration will induce them to acquiese in what those, whose “positions command a view of the whole ground” may consider upon mature reflection & after full information to be most productive of the Public good. The next election fortunately is of little importance & the necessity of a great struggle will not be so absolutely essential. If it were I should contemplate with serious apprehensions the result. Kent & Sussex I fear will not move, & a Sheriff’s election keeps New-Castle alive—The succeeding election will be an important one. It will decide the fate of this State, & I anticipate every aid & assistance consistent with principle from a virtuous administration. By that period I trust the exertions of every man who has a spark of Republicanism will be brought forwd. by principle & genuine [unison?] & that we shall be again victorious.
          You are acquainted with my individual sentiments on the subject of removal. I should be deficient in candor if I were not to state that the effects visible from the different policies of Govs. McKean & Bloomfield had not considerably changed them. But The almost unanimous voice of our friends here has weighed in my mind most strongly. Had I been most directly & pointedly opposed to them, I should have been the strongest advocate for their voice being heard & their wishes being gratified
          Our annual state tax is but $10,000 the salary commissions & patronage of the Collectors Office is each year nearly that sum—This last is equal to it. This is a serious consideration. In so small a state the weight of such an officer is sufficient to turn the scale.
          Judge Chase was extremely moderate here in his charge. I suppose he was ashamed of the one he gave in Maryland. It was to be sure a phenomenon in jurisprudence & a monster in law. I am almost ready to exclaim “How long Cataline will you be permitted to abuse us.”
          
          My father informs me in his last letter that he has written to you, that he will accept of the commissions you offer. His friends were averse to it here as we could not well spare him from the bench & I could not reconcile his going so far, & to remain there but he has thought best to do it & wishes to see that new country. It is my desire to accompany him as the journey woud be benificial to my health, if I could return by the time Congress meets, as I wish to be punctual in my attendance there & to exert my feeble efforts in support of you & your administration. Whilst I am speaking of the Western Country permit me most sincerely to congratulate you on the “glad tidings of great joy.” The fate of Federalism is sealed I trust. The Hydra with so many heads is decrepit?.
          Delaware has its “little band.”  who patiently submitted to a cow-skinning & T. Mendenhall who warmly supported Bayard until the tide changed, with not six others in the County (& they are unknown out of it) under the pretended mask of friends are the most insidious enemies. In the Borough elections they openly join the Feds & before my election they used every little low device to rescind it. They failed however in every attempt. They then accused me of having deliverd to you a paper I ought not. I acknowledged I had delivered the paper & justified it & exposed them so much at several meetings of the people that they had not a friend left & shrunk from the charge. T. Mendenhall then carried me before the lodge where my brethren with one voice passed sentence in my favor
          Now they pretend to have received a letter from you, stating that I never shewed you or delivered a letter addressed to me & signed by the principal Republicans of this place & sent on to me when I was at Washington in July 1801. This they say they have had near five months & the evening preceding the 4th. of July let it out expecting to draw off some from joining in the celebration of the day but how were they mortified when a solitary individual alone was gulled by the maneuvre, who is ashamed of it since
          In order however to “take a bond of fate” as it were I will thank you to search your files about the period I mention & to let my friend Mr. Jarvis take a copy of the paper & transmit it to me. The original I wish, & so do all the signers wish, to have left, that it may always rise up in judgt. agt. him. Before my election he wished to make it a condition of supporting me, that I would have it withdrawn but I scorned the idea & rejected the base proposal.
          I am really sorry to trouble you on such an occasion, but as I believe my deeds will all bear the light, I wish for that pleasing evidence that will expose them in their true colours.
          
          If they have received a letter from you, I am sure they do not state its contents truly. On  you will remember, that I read the document alluded to, as the best method of making you acquainted with those sentiments which they wished me to express to you It being their own language. And after I had so done you, yourself requested me to leave it with you which I did.
          We have celebrated the anniversary of Independence with éclat. Near two hundred respectable citizens & the leading characters, set down to a table under the shade of the trees—With every wish for your health & happiness & the prosperity of your administration I remain Dr. Sir
          Yours Most Sincerely
          
            C. A. Rodney
          
        